Citation Nr: 1518655	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-21 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the matter was subsequently transferred to the RO in Columbia, South Carolina, and that RO certified the Veteran's appeal to the Board in November 2013.  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in November 2014, and a copy of the transcript has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  

2.  The Veteran's tinnitus did not have onset during active service, did not manifest to a compensable degree within one year of active service, and is not otherwise etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims within an April 2012 notice letter.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements, and associated all such records with the claims file.  

The Veteran's August 2012 notice of disagreement (NOD) reported treatment at the Naval Weapons Station in Charleston, South Carolina.  Additionally, the Veteran testified at the November 2014 Board hearing regarding private treatment for his hearing following active service.  The Board acknowledges that these records identified by the Veteran have not been obtained or associated with the claims file.  However, the Board notes that both April 2012 and September 2013 notice letters advised the Veteran that his authorization was required to obtain any outstanding private treatment records.  To date, the Veteran has not either provided such records or authorized VA to obtain the specified records on his behalf.  The only private treatment records, which the Veteran authorized VA to obtain on his behalf, were unrelated to his claims on appeal.  Moreover, the Board notes that the Veteran's May 2012 notice response indicated that he had no further evidence to submit in support of his claim, and the Veteran testified in November 2014 that the only hearing-related treatment he had received was at the Charleston, South Carolina VA Medical Center (VAMC).  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, and the Veteran was clearly advised of the need to submit evidence in support of his claim, but he has not done so as far as the potential records identified at the November 2014 Board hearing are concerned.  38 U.S.C.A. § 5107 (West 2014).  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, the Board finds the duty to assist does not require remand to obtain any outstanding private treatment records.  

The Veteran was afforded a VA audiology examination in May 2012.  The examination and resulting opinion are adequate as the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the claimed disabilities, administered a thorough examination based on appropriate diagnostic tests, and provided sufficient rationale to support her opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection - Bilateral Hearing Loss & Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including organic diseases of the nervous system such as hearing loss and tinnitus, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran filed his claims of entitlement to service connection for bilateral hearing loss and tinnitus in March 2012.  Essentially, he contends that he was exposed to loud noise on the firing range during basic training and that such exposure led to the onset of his bilateral hearing loss and tinnitus.  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2014).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The absence of in-service evidence of a hearing loss disability during service is not fatal to the Veteran's service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's service treatment records are negative for complaints, treatment, or diagnosis of hearing loss or tinnitus.  An audiologic examination conducted at service enlistment in October 1976 documents a normal clinical evaluation of the Veteran's ears and puretone testing results which do qualify as a hearing loss disability as defined by VA regulation.  See 38 C.F.R. § 3.385.  The Veteran's concurrent report of medical history likewise did not report any ear problems or hearing loss.  A January 1977 medical evaluation board recommended discharge based upon the Veteran's preexisting pes planus.  The Veteran's April 1977 statement of change in medical status likewise identified his pes planus but did not report any change in his hearing, or related ear problems, since his enlistment examination.  

The Veteran was first afforded a VA audiological examination in May 2012.  The examiner reviewed the Veteran's claims file and obtained a history from the Veteran.  The Veteran reported ringing in his ears for "about a year."  Additionally, he reported that he worked in a rubber factory for twenty-five years and drove a truck for eight years after service.  Audiometric testing at the May 2012 VA examination contained results indicating bilateral hearing loss consistent with VA regulation.  See 38 C.F.R. § 3.385.  Indeed, following the examination, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and noted his report of constant tinnitus.  However, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely as not related to service noise exposure.  In support of her opinion, the examiner noted that as a basic trainee, the Veteran did not work in a military occupational specialty (MOS) with conceded excessive noise exposure.  Moreover, regarding his assertion that his hearing loss and tinnitus were related to noise exposure on the firing range, she noted that hearing protection is consistently worn in firing ranges for basic training.  She also noted that the Veteran did not serve in combat and there was no complaint of hearing loss or tinnitus during basic training that was documented in service treatment records.  Finally, she stated that the Veteran had significant non-military occupational noise exposure.  

The Veteran has reported that he never went to sick call for any complaints during basic training.  He stated that his ringing in his ears started on the firing range in basic training.  Additionally, he reported that his hearing was normal before he entered the military and that as time passed, he has lost more of his hearing.  

At the November 2014 Board hearing, the Veteran testified that he first noticed his hearing loss and tinnitus during basic training.  He stated that they would come and go and then worsened after service.  He reported that he would sometimes remove his ear plugs on the hearing range in order to hear what others were saying.  He also stated that his post-service occupation in a rubber factory was not in a loud environment because he worked mostly in the warehouse on the receiving cart and unloading trucks.  He also denied that his occupation as a truck driver contributed to his hearing loss and tinnitus because he stayed in the cab and was not around any noise while driving the truck.  The Veteran's spouse testified that when the Veteran first came home from service, she would have to touch him to get his attention.  

After consideration of the lay and medical evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claims of entitlement to service connection for right ear hearing loss and tinnitus.  

First, the Board notes that there is no competent and credible evidence that the Veteran's current bilateral hearing loss or current tinnitus first manifested during active service or within one year of service discharge; therefore, the regulations regarding presumptive service connection for chronic diseases are inapplicable.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Regarding the lay evidence of record, the Board acknowledges that the Veteran and his spouse are competent to report observable symptoms, such as hearing difficulty and tinnitus.  See Layno, 6 Vet. App. at 470; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, the Veteran and his spouse are not competent to diagnose hearing loss according to VA regulations, to include whether it was manifested to a compensable degree during active service or within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran had a hearing disability for VA purposes during active service or within one year of service discharge does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Likewise, the question of whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his active service is a complex question which requires medical expertise that neither the Veteran nor his spouse possesses.  See Jandreau, supra.  Therefore, to the extent that the lay evidence of record asserts an etiological relationship between the Veteran's current hearing loss and active service, such statements are afforded little probative value.  

Regarding the lay statements of the Veteran and his spouse concerning his tinnitus, the Board is mindful that they are competent to report such symptoms.  See Charles, 16 Vet. App. at 374.  Notably, however, at the May 2012 VA examination, the Veteran reported that his current tinnitus began approximately one year prior.  Therefore, to the extent that the Veteran' reports regarding the onset of tinnitus are inconsistent, they are afforded little probative value given their diminished credibility.  See Caluza, 7 Vet. App. 498.  

There is no competent and credible evidence of record which indicates that the Veteran's bilateral hearing loss and tinnitus manifested at any time before many years after his release from active service in April 1977.  Indeed, the Veteran's claim for bilateral hearing loss and tinnitus was first submitted in March 2012, nearly thirty-five years since service discharge.  The absence of any related medical evidence for such an extended period after service weighs against a finding that the Veteran's claimed conditions had onset during active service or were continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The most probative evidence regarding whether the Veteran's current bilateral hearing loss and tinnitus are related to active service is the May 2012 VA examination report and opinion.  The May 2012 VA examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to noise exposure during active service was well-supported by reasoning and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the examiner noted that, as the Veteran was a basic trainee, hearing protection would have been consistently worn at the firing range; moreover, the Veteran did not serve in an MOS with conceded excessive noise exposure.  Additionally, she noted that the Veteran did not serve in combat and there was no documented complaint of hearing loss or tinnitus within service treatment records.  Finally, she stated that the Veteran had significant non-military occupational noise exposure.  

In conclusion, the most probative, competent evidence weighs against the Veteran's claims.  As the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, there is no reasonable doubt to be resolved in this case, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


